THORNAL, Justice
(dissenting).
The case was heard below by the trial judge without a jury. I am of the view *514that his conclusion is entitled to the same weight given to the verdict of the jury in cases where reasonable men might differ in their proper conclusions which might be drawn from the evidence submitted.
It is my view that there is adequate evidence to support the conclusion of the trial judge and he should be affirmed on authoi»ity of the rule announced in Cross v. State, 96 Fla. 768, 119 So. 380; and Bargesser v. state, 95 Fla. 401, 116 So. 11.
TERRELL and ROBERTS, JJ., concur.